Citation Nr: 1510920	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to an initial compensable rating for a burn scar of the right hand.

3. Entitlement to an initial compensable rating for a burn scar of the left hand.

4. Entitlement to service connection for pulmonary sarcoidosis, including as secondary to Agent Orange exposure.

5. Entitlement to service connection for an enlarged prostate, including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. At worst, the Veteran has Level I hearing loss in both ears.

2. His scars of his right hand are superficial, stable, not painful, and cover an area measuring 10 square centimeters.  

3. His scar of his left hand is superficial, stable, not painful, and negligible.  

4. He served in Vietnam.

5. His sarcoidosis did not have onset in service or within one year of service and was not caused by his active service, to include exposure to herbicides.  

6. His enlarged prostate was not caused by his active service, to include exposure to herbicides. 




CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria are not met for an initial compensable rating for burn scars of the right hand.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

3. The criteria are not met for an initial compensable rating for a burn scar of the left hand.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

4. The criteria for entitlement to service connection for pulmonary sarcoidosis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5. The criteria for entitlement to service connection for an enlarged prostate have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, pre-adjudication VCAA notice letters were sent to the Veteran in June and September 2011, prior to adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  

With regards to his claims for initial compensable ratings, because those matters concern an appeal of initial ratings, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given VA examinations to assess the etiology of his hearing loss and scars on each hand.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While these examinations were concerned with the etiology of these conditions, the examination reports contain objective findings that are responsive to the criteria found in the applicable diagnostic codes.  Furthermore, the Veteran has not alleged a worsening of these conditions in the time since having these examinations.

The Veteran was not provided VA examinations for his sarcoidosis or enlarged prostate conditions.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's sarcoidosis and enlarged prostate are related to his military service is his own unsupported lay statements connecting the conditions with Agent Orange exposure or, alternatively, fumes from "burn pits."  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to these claims has been met. 

II. Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the physical and electronic (Veterans Benefits Management System (VBMS) and Virtual VA) portions of the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

III. Higher Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).  

a. Bilateral Hearing Loss

The Veteran alleges that he is warranted an initial compensable rating for his service-connected bilateral hearing loss.  The hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2014).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

The Veteran underwent a VA audiological examination in August 2011.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
20
20
30
55
31
Left
20
25
25
50
55
39

He also registered scores of 98 percent in the right ear and 96 percent in the left on the Maryland CNC Word List speech recognition test.  All tests were indicated to be appropriate for rating purposes.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  At the time of the examination, the Veteran reported that he was retired; however he stated that functionally, the hearing loss caused him annoyance and embarrassment when he could not understand speech and needed to ask for people to repeat what they said.  

The Veteran has also alleged, including in his March 2012 Notice of Disagreement (NOD), that the hearing loss affected him at his usual occupation.  He stated that he tested equipment using circuit boards and that he was unable to hear the noise that the test meter made.  He reiterated this in his November 2012 VA Form 9 Substantive Appeal.  

According to Table VI, the results from his VA examination indicate a numeric designation of I for both ears.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

The above medical evidence does not support the assignment of a compensable rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While the Board sympathizes with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

For the above reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for bilateral hearing loss.  Therefore, the preponderance of the evidence is against the claim and it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b. Scars

The Veteran alleges that he is warranted compensable ratings for the burn scars he has on each hand.  The scars are rated under 38 U.S.C.A. §38 C.F.R. § 4.118, DC 7802.  Scars not of the head, face, or neck are rated under Diagnostic Codes 7801 through 7805.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

The Veteran has alleged that the burn scars have caused him embarrassment.  He also stated that he believed his hands are "noticeably disfigured."  

He underwent a VA examination for the scars on his hands in November 2011.  The examiner stated that he had burn scars of both the right and left hand.  A history of the scars is provided.  The Veteran described that over the years, the once visible scars on the right hand had faded.  He stated that the scars on the left hand (specifically over the thumb, forefinger, and middle finger) were not visible or painful.  The examiner denied that any of the scars on the Veteran's hands were unstable or painful.  The burn scars on the right hand, which were located on the dorsal side of his index through fifth fingers, were the result of a burn that had "deep partial thickness."  The burn scars on the left hand, which were located on the distal and dorsal sides of the thumb, were the result of a burn that had "less than deep partial thickness."  

The right hand scars were described as "[v]ery faint, almost negligible superficial scar[s] on the dorsal surface of the index, middle, ring, and [fifth] fingers from the MIP joint distal."  The examiner checked the box that indicated superficial and non-linear scars.  He indicated there were four in total, each measuring one centimeter by two centimeters.  The total area was listed as 10 centimeters squared.  The left hand scar was described as "left dorsal tip of thumb also very superficial, negligible to examiners eye...[v]eteran reports that from DIP joint to thumb tip was burned but at separation [physical there was] no residual scar mentioned."  The examiner stated he could not measure this scar.  He also denied that the scars resulted in limitation of function or had any impact on the Veteran's ability to work.  In the remarks section, the examiner stated that the main impact of the scars over the years was their appearance, but they had now faded.  

The Board concludes that the weight of the evidence demonstrates that the criteria for an initial compensable rating for the burn scars of either hand have not been met.  On examination, the scars were not "deep," meaning the examiner did not indicate that tere was underlying soft tissue damage, thus a rating under DC 7801 is not applicable.  Furthermore, the examiner indicated that the scars of the right hand occupied an area that was 10 centimeters in total, whereas the scar on the left hand was negligible and unmeasurable; thus a compensable rating under DC 7802 is not applicable.  Finally, the Veteran's scars have never been described as unstable, where there is frequent loss of covering of the skin over the scar.  Likewise, the Veteran has never said that these scars are painful.  Therefore a rating under DC 7804 is not applicable.  As these scars have not shown to have any other disabling effects not considered by these applicable codes, any separate rating contemplated by DC 7805 is also not applicable.  

The Veteran has stated that he believes he should be compensated by the pain and suffering he felt immediately following the in-service burns to his hands while he was in a military hospital.  While the Board is sympathetic to the Veteran's account, his rating reflects average impairment of earning capacity resulting from a disability since he filed his initial claim for service connection.  His disability level while he was in the military is not of concern here.  

Therefore, for the above reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for scars of either hand.  The preponderance of the evidence is against these claims and they must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Extraschedular Considerations

The Board has also considered whether the Veteran's claims for compensable ratings should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted for any of the Veteran's claims.  The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's difficulty hearing conversations and electronic instrumentation at work have been noted in his file. These factors, however, do not denote an exceptional or unusual disability picture.  Likewise, his burn scars are largely asymptomatic.  Accordingly, a comparison of the Veteran's disabilities with the applicable schedular criteria shows that they do not present such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating these disabilities.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

IV. Service Connection

The Veteran alleges that his pulmonary sarcoidosis, which was claimed as breathing difficulty, and his enlarged prostate are related to his active duty service.  Specifically, he has alleged that the conditions are related to Agent Orange exposure in Vietnam, or, alternatively, to fumes he inhaled while exposed to "burn pits" in the country.  The Veteran has confirmed service in Vietnam.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Sarcoidosis is recognized as a chronic condition by 38 C.F.R. § 3.309(a), but his enlarged prostate is not.  The Veteran has cited his elevated prostate specific antigen levels contained in private medical records; however there is no diagnosis of any associated cancer.  There is an April 2006 letter from a private physician indicating that the levels were noted, but at that time there was nothing worrisome about them.

Additionally, certain chronic diseases, such as sarcoidosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However in the Veteran's case, there is no evidence in the claims file to suggest that he was diagnosed with sarcoidosis within one year of discharge.  In his original claim for benefits submitted in June 2011, the Veteran indicated that he began experiencing breathing problems in 1991, which is some 20 years after discharge.  Therefore, the presumptive service connection for chronic conditions is not applicable here.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran's service treatment records are negative for a diagnosis of or treatment for either pulmonary sarcoidosis or an enlarged prostate in service.  As mentioned above, the Veteran stated that he began experiencing breathing problems in 1991.  He also stated that he was diagnosed with an enlarged prostate in 2001.  

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Here, the Veteran served in the Republic of Vietnam, and exposure to herbicides is therefore presumed.  However, neither sarcoidosis nor an enlarged prostate are one of the diseases for which service connection can be granted on a presumptive basis based on exposure to herbicides. 

Importantly, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

As service connection cannot be granted for these conditions on a presumptive basis, either as a chronic disease or based on exposure to herbicides, the only remaining grounds for establishing service connection is to show that the Veteran's sarcoidosis and enlarged prostate was caused by some injury or event in service. 

As stated above, the Veteran has claimed that exposure to Agent Orange or exposure to fumes from burn bits has caused his sarcoidosis and his enlarged prostate.  His exposure to Agent Orange is conceded; he is also competent to report exposure to such fumes.  

While he has not provided any supporting evidence for his theory regarding his enlarged prostate, he has submitted an internet article printed from the National Heart, Lung, and Blood Institute on sarcoidosis.  The article states that the cause is not known and that more than one factor may play a role.  It also states that some researchers think that the condition develops if one's immune system responds to a trigger, such as bacteria, viruses, dust, or chemicals.  The Veteran argues that this statement supports his contention that his sarcoidosis was caused by exposure to Agent Orange.  However, the Board notes that a general statement of a theory held by "some researchers" that exposure to unspecified "chemicals" may lead to the development of sarcoidosis in individuals is not proof that in this specific case, exposure to a very specific environmental agent, Agent Orange, caused the Veteran's claimed condition. 

In order to establish service connection for his sarcoidosis and enlarged prostate, it is not enough to show that a relationship between his in-service exposure to Agent Orange are fumes from burn pits and his conditions are within the realm of possibility.  To establish service connection, the Veteran must meet a higher standard; he must show not only that the claimed relationship is possible, but also that it is at least as likely as not (50 percent probability or greater) that the conditions are due to such exposure in service. 

While the Veteran appears sincerely convinced that his conditions are related to his active military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has sarcoidosis and an enlarged prostate due to Agent Orange exposure, or alternatively to exposure to fumes from burn pits, in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

While the Veteran has provided private medical records showing treatment for these conditions, none of his treatment providers has offered a medical opinion concerning the etiology of the Veteran's conditions, and there is no competent medical evidence of record establishing a nexus between the Veteran's sarcoidosis or enlarged prostate and service.

The Veteran did submit a letter from a private physician he found on the internet that was used by another veteran in support of his claim for service connection for sarcoidosis.  As this letter is concerning the etiology of a different veteran's medical condition, is afforded very little, if any, weight here.  However review of the letter reveals that the physician believed that "[t]he etiology of sarcoidosis is unknown" and "there is no convincing statistical association at this time, of a relationship between this disease and exposure to herbicides, including Agent Orange."  Thus, while the Veteran claimed that this letter supported his theory, it in fact is against finding any relationship between sarcoidosis and herbicide exposure.  

Accordingly, based on all the above evidence, entitlement to service connection for both pulmonary sarcoidosis and an enlarged prostate is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial compensable rating for burn scars of the right hand is denied.

Entitlement to an initial compensable rating for a burn scar of the left hand is denied.

Entitlement to service connection for pulmonary sarcoidosis, including as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for an enlarged prostate, including as secondary to Agent Orange exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


